Citation Nr: 0839379	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for myopic astigmatism.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for right hand reflex sympathetic dystrophy.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for left hand reflex sympathetic dystrophy.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right hand scar.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a left hand scar.  

6.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral inguinal herniorrhaphies.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for a right hernia repair scar.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for a left hernia repair scar.  

9.  Entitlement to an initial evaluation in excess of 0 
percent for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The appellant served on active duty from April 1999 to 
November 2003. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing has been associated with the claims 
file.  

The issues regarding the evaluation of the appellant's scars 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence establishes that the appellant is 
not currently diagnosed with an eye disorder for VA purposes 
that is etiologically related to his active service.

2.  The evidence tends to establish that right hand reflex 
sympathetic dystrophy is manifested by severe incomplete 
paralysis.  

3.  The evidence tends to establish that left hand reflex 
sympathetic dystrophy is manifested by severe incomplete 
paralysis.  

4.  The appellant does not have recurrent inguinal hernias 
and the bilateral inguinal herniorrhaphies are productive of 
no compensable impairment.  

5.  Chronic sinusitis is not manifested by one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  


CONCLUSIONS OF LAW

1.  An eye disability was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for a 70 percent rating for right hand 
reflex sympathetic dystrophy have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic 
Code 8513 (2008).  

3.  The criteria for a 60 percent rating for left hand reflex 
sympathetic dystrophy have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 
8513 (2008).

4.  The criteria for the assignment of a compensable 
disability evaluation for bilateral inguinal herniorrhaphies 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

5.  The criteria for a compensable evaluation for chronic 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.97, Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
February 2004, August 2005, September 2006, and May 2008 
letters told him to provide any relevant evidence in his 
possession.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and found that 
the error was harmless).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions, as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As to the evaluations, the Board notes that the appellant is 
challenging the initial evaluations assigned following grants 
of service connection.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's April 2005 notice of disagreement, the 
claimant took issue with the initial disability ratings 
assigned and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a September 2005 
statement of the case which contained, in pertinent part, the 
relevant criteria for establishing higher ratings.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  As noted, 
the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claims.  Thus, even 
though the initial VCAA notice did not address a higher 
rating, subsequent documentation addressed this matter; there 
is no prejudice to the claimant.  See Overton v. Nicholson, 
20 Vet. App. 427, 439-444 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities on 
appeal since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in April 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic disorder during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the issue of entitlement to service 
connection for an eye disorder.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) are not 
applicable.

The appellant maintains that his eye disorder is 
etiologically related to active service.  At the hearing, he 
asserted that his eyes began twitching as a result of 
concussions sustained in service.  Transcript at 11 (2008).  

The Board notes that the March 1999 service entrance 
examination report reflects that the appellant wore glasses 
for refractive error.  For purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are developmental defects and not disease or injury within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990) (service connection may not 
be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).  

A review of the evidence, to include the March 2004 VA eye 
examination report, establishes that the appellant does not 
suffer from an eye disorder, other than myopic astigmatism, 
for which service connection may be granted.  As such, 
without a diagnosis of a disability for VA purposes, the 
Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no evidence of a 
current diagnosis of an eye disability for VA purposes.  The 
evidence shows the appellant has myopic astigmatism, which is 
a congenital defect that may not be granted service-
connection absent the occurrence of a superimposed disease or 
injury during service.  There being no evidence of such a 
disease or injury during service, the appellant's claim must 
be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Evaluation

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the appellant.  38 
C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the AOJ must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

Analysis

Initially, the Board notes that the appellant is appealing 
the original assignment of disability evaluations following 
awards of service connection for reflex sympathetic dystrophy 
of the right hand, reflex sympathetic dystrophy of the left 
hand, bilateral inguinal herniorrhaphies, and chronic 
sinusitis.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also 
Hart v. Mansfield, 21 Vet App 505 (2007).  Based on the 
evidence, the Board concludes that the conditions have not 
significantly changed during the appeal period and that 
uniform ratings are appropriate.

A determination as to the degree of impairment requires 
competent evidence.  The appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment due to the service-connected disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Right Hand Reflex Sympathetic Dystrophy

The appellant's right hand reflex sympathetic dystrophy has 
been as rated as 40 percent disabling under Diagnostic Code 
8513 pertaining to evaluations for paralysis of all radicular 
groups.  Under that code, a 20 percent evaluation is provided 
for mild incomplete paralysis of all radicular groups.  A 40 
percent evaluation is provided for moderate incomplete 
paralysis of the major extremity.  An evaluation of 70 
percent is available for severe incomplete paralysis of all 
major radicular groups.  The maximum evaluation of 90 percent 
is available for complete paralysis of all major radicular 
groups.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2008).  
The March 2004 VA examination report reflects that the 
appellant is right-handed, and notes a de-gloving type injury 
of the hands as a result of an incident in service that 
occurred when he was attempting to come aboard after 
swimming.  

In this case, the Board finds that a 70 percent evaluation 
for the right hand is supportable.  In that regard, the Board 
notes that the March 2004 VA examiner reported that the 
degree of impairment due to the disabilities of the hands was 
significant.  The report notes decreased grip strength and 
pain, essentially with any use of the hands, as well as some 
decreased sensation.  An August 2004 record reflects 
complaints of pain, swelling, numbness, and at times, 
cramping, in the hands, and a September 2004 record reflects 
that the appellant's grip was weak due to pain.  In addition, 
a November 2004 occupational therapy record notes that it was 
difficult for the appellant to tolerate mysofascial release 
and that it did not provide any pain relief, and a short 
trial of fluidotherapy was noted to aggravate the pain.  The 
September 2005 VA peripheral nerves examination report noted 
that the appellant held his hands in a semi flexion.  

In addition, the appellant provided credible testimony to the 
effect that he had difficulty opening and closing his hand, 
and had sensitivity to heat and cold.  Transcript at 6-8 
(2008).  His spouse testified that the hand disability made 
it difficult, if not impossible, for the appellant to 
accomplish even simple tasks, such as opening a jar.  
Transcript at 12-13 (2008).  

The Board notes that while there is some doubt in this case, 
the Board has resolved all doubt in favor of the appellant.  
In so doing, the Board finds that a 70 percent evaluation for 
right hand reflex sympathetic dystrophy is supportable.  

A higher rating is not warranted under Diagnostic Code 8513.  
In that regard, the Board notes that the competent evidence 
establishes that there is not complete paralysis of the right 
hand.  The March 2004 VA examination report notes full range 
of motion of the hands, bilaterally.  In addition, a 
September 2004 record notes that he was able to make a near 
complete fist, and electromyogram in September 2005 was 
normal.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating for the right hand reflex 
sympathetic dystrophy.

The evidence is in favor of a 70 percent rating for right 
hand reflex sympathetic dystrophy.  To that extent, the 
benefits sought on appeal are granted.  

Left Hand Reflex Sympathetic Dystrophy

The appellant's left hand reflex sympathetic dystrophy has 
been as rated as 30 percent disabling under Diagnostic Code 
8513 pertaining to evaluations for paralysis of all radicular 
groups.  Under that code, a 20 percent evaluation is provided 
for mild incomplete paralysis of all radicular groups.  A 30 
percent evaluation is provided for moderate incomplete 
paralysis of the minor extremity.  An evaluation of 60 
percent is available for severe incomplete paralysis of all 
minor radicular groups.  An evaluation of 80 percent is 
available for complete paralysis of all minor radicular 
groups.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2008).  
As noted, the March 2004 VA examination report reflects that 
the appellant is right-handed and that he sustained a de-
gloving type injury of the hands as a result of an incident 
in service that occurred when he was attempting to come 
aboard after swimming.  

In this case, the Board finds that a 60 percent evaluation 
for left hand reflex sympathetic dystrophy is supportable.  
In that regard, the Board notes that the March 2004 VA 
examiner reported that the degree of impairment due to the 
disabilities of the hands was significant.  The report notes 
decreased grip strength and pain, essentially with any use of 
the hands, as well as some decreased sensation.  An August 
2004 record reflects complaints of pain, swelling, numbness, 
and at times, cramping, in the hands, and a September 2004 
record reflects that his grip was weak due to pain.  A 
November 2004 occupational therapy record notes that it was 
difficult for the appellant to tolerate mysofascial release 
and that it did not provide any pain relief, and a short 
trial of fluidotherapy was noted to aggravate the pain.  The 
September 2005 VA peripheral nerves examination report noted 
that the appellant held his hands in a semi flexion.  

In addition, the appellant provided credible testimony to the 
effect that he had difficulty opening and closing his hand, 
and had sensitivity to heat and cold.  Transcript at 6-8 
(2008).  In addition, his spouse testified that it was 
essentially difficult, if not impossible, for the appellant 
to accomplish even simple tasks, such as opening a jar.  
Transcript at 12-13 (2008).  

The Board notes that while there is some doubt in this case, 
the Board has resolved all doubt in favor of the appellant.  
In so doing, the Board finds that a 60 percent evaluation for 
left hand reflex sympathetic dystrophy is supportable.  

A higher rating is not warranted under Diagnostic Code 8513.  
In that regard, the Board notes that the competent evidence 
establishes that there is not complete paralysis of the left 
hand.  The March 2004 VA examination report notes full range 
of motion of the hands, bilaterally.  In addition, a 
September 2004 record notes that he was able to make a near 
complete fist, and electromyogram in September 2005 was 
normal.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating for the left hand reflex 
sympathetic dystrophy.

The evidence is in favor of a 60 percent rating for the left 
hand.  To that extent, the benefits sought on appeal are 
granted.  

Bilateral Inguinal Herniorrhaphies

The appellant is currently assigned a noncompensable 
disability evaluation for bilateral inguinal herniorrhaphies 
under Diagnostic Code 7338 (inguinal hernia).  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2008).  

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or where it is not operated, 
but remediable.  The provisions of 38 C.F.R. § 4.31 also 
indicate that a zero percent evaluation will be assigned when 
the symptomatology required for a compensable rating is not 
shown.  See 38 C.F.R. § 4.31 (2008).  A 10 percent rating is 
for assignment under Diagnostic Code 7338 where there is 
postoperative recurrence of the hernia that is easily 
reducible and well supported by truss or belt.  

On VA general examination in March 2004, the examiner noted 
no evidence of recurrent hernia.  Complaints of groin pain 
were attributed to his inguinal herniorrhaphies.  In 
addition, on VA examination in January 2006, while a history 
of a bulge having been operated on in September 2003 and 
decreased light touch in the distribution of the left 
ilioinguinal nerve was noted, no evidence of a recurrent 
hernia on either side was specifically noted.  

In this case, the Board has accorded more probative value to 
the competent VA medical opinions to the effect that the 
appellant does not have recurrent hernias.  Accordingly, the 
Board finds that the appellant is not entitled to a 
compensable evaluation for his service-connected bilateral 
inguinal herniorrhaphies.  

Chronic Sinusitis

The appellant's chronic sinusitis is evaluated as 0 percent 
disabling under Diagnostic Code 6513.  The appellant asserts 
that a compensable evaluation is warranted.  

Under Diagnostic Code 6513, a noncompensable evaluation is 
assigned for sinusitis that is detected by an x-ray only.  A 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2008).


In this case, the Board finds that a compensable rating is 
not warranted for the appellant's service-connected chronic 
sinusitis.  Initially, the Board notes that on VA sinus 
examination in March 2004, a computerized tomography (CAT) 
scan was noted to show significant mucous membrane thickening 
in most of the sinuses, and chronic sinusitis was diagnosed.  
While the report reflects complaints of headaches and 
involvement of the frontals, maxillaries, and ethmoids, no 
evidence of fluid level or other type of infection was noted 
and no other disease of the nose or sinuses was noted.  The 
septum was noted to be midline and the turbinates meati in 
the floor of the nose were all normal, as was the internal 
nasal mucosa.  The Board notes that service connection for a 
headache disability has been established.  

In addition, while complaints of occasional bloody discharge 
were noted in August 2004, an October 2004 record notes that 
the sinuses were not tender, and while nasal spray was noted 
to be used for congestion in November 2004 and December 2004, 
a January 2005 record notes that the sinuses were non tender.  
Regardless, there is no competent evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Significantly, the impression of a 
January 2006 CAT scan was that the paranasal sinuses were 
clear, and the January 2006 VA examiner specifically stated 
that while there was a possibility of sinus disease in the 
past, there was no evidence of acute or chronic nose or sinus 
disease.  

In this case, the Board has accorded more probative value to 
the competent medical opinions as to the degree of 
impairment.  The opinions are thorough and based on objective 
findings.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  



Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence failed to show 
that the appellant's service-connected right or left hand 
reflex sympathetic dystrophy, bilateral inguinal 
herniorrhaphies, or chronic sinusitis have in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  The Board notes that while a February 2006 
examination report notes that he was not working and had 
occupational difficulties, the report reflects that he was in 
the inactive reserves and was attending school and halfway to 
finishing his degree.  


ORDER

Service connection for myopic astigmatism is denied.  

A 70 percent evaluation for right hand reflex sympathetic 
dystrophy is warranted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A 60 percent evaluation for left hand reflex sympathetic 
dystrophy is warranted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 0 percent for bilateral inguinal 
herniorrhaphies is denied.  

An evaluation in excess of 0 percent for chronic sinusitis is 
denied.  




REMAND

During the pendency of this appeal, the regulations 
pertaining to the evaluation of the skin were amended, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) 
(presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA to do otherwise and the Secretary did so.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
Thus, the appellant's claim is affected and is subject to the 
amended regulation.  The Board notes that the appellant has 
not been notified of the amended regulation, and has not been 
provided with a copy of such regulation.  As such, the Board 
finds that he should be provided with such information upon 
remand and the AOJ should consider this new criteria in the 
adjudication of the claims regarding the evaluation of the 
service-connected scars.  

The March 2004 VA examination report notes that the appellant 
sustained a de-gloving type injury of the hands as a result 
of an incident in service that occurred when he was 
attempting to come aboard after swimming.  The Board notes 
that the AOJ has assigned a 10 percent evaluation for right 
hand scars and a 10 percent evaluation for left hand scars 
under Diagnostic Code 7804.  In addition, a 10 percent 
evaluation has been assigned for a right hernia scar and a 10 
percent evaluation has been assigned for a left hernia scar, 
under Diagnostic Code 7804.  

The Board notes that the September 2005 VA examiner 
identified three right hand scars: 1) a scar of the 
hypothenar, measuring 4 cm x 1 cm; 2) a scar to the right 
palmar surface of the ring finger at the distal 
interphalangeal joint, measuring 2 cm x 1 cm; and 3) a scar 
to the right long finger, lateral surface of the distal 
interphalangeal joint, measuring 0.5 x 0.5.  In addition, the 
following four left hand scars were identified: 1) a scar of 
the left thenar eminence and index finger, measuring 4 cm x 1 
cm; 2) a scar of the left palmar surface of the index finger, 
measuring 2.5 cm x 1 cm; 3) a scar of the left small finger 
palmar surface, measuring 2 cm x 2 cm; and 4) a scar of the 
left hypothenar eminence, measuring 2.5 cm x 1 cm.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the appellant of 
the amended regulation pertaining to the 
evaluation of skin.  

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


